Exhibit 10.25

 

 

FISHER Communications, Inc. Management Short Term Incentive Plan-2008, as of
December 9, 2008

Purpose

The purpose of the Management Short Term Incentive Plan (the Plan) is to reward
performance by focusing Fisher Communications key management employees on
setting high standards and achieving performance goals.

Administration of the Plan

The Compensation Committee of the Board of Directors of Fisher Communications
(the Committee) will approve final disposition of all matters pertaining to the
administration of the Plan. The Committee’s decisions affecting the construction
of the Plan will be final and binding on all parties.

The President and Chief Executive Officer (CEO) of Fisher Communications, on
behalf of the Committee, has the responsibility to administer the Plan. The CEO
will review goals for all plan participants. The Committee will review and
approve Company financial goals, individual goals and final performance results
and payouts.

Responsibilities for actions taken under the Plan and associated time frames
are:

 

Responsibilities

  

CEO

  

Participant

  

Finance and

Administration

  

Committee

Goal setting for upcoming year (Company financial and individual)   

December 2007-

January 2008

  

December 2007-

January 2008

  

October 2007-

December 2007

   Goal approval for upcoming year             March 2008 Evaluation of
performance results at the end of the Plan period   

January 2009-

February 2009

     

January 2009-

February 2009

   Calculation of payouts    March 2009       March 2009    Approval of payouts
for previous year             March 2009 meeting Communication of payouts   
March 2009          Payouts to participants       By March 15, 2009      



--------------------------------------------------------------------------------

Exhibit 10.25

 

 

Plan Period

The plan period is defined as January 1, 2008 through December 31, 2008.

Plan Participants

Participants in the Plan will be corporate officers and other key management
employees approved by the Committee that are responsible for directing and
performing functions that have significant impact on Fisher Communications’
performance. At the current time they are:

 

  •  

President/CEO

 

  •  

Sr. VP/CFO/Corporate Secretary

 

  •  

Sr. VP (2)

 

  •  

VP/Finance

 

  •  

VP/Engineering

 

  •  

VP/Human Resources

 

  •  

VP/Special Projects

 

  •  

VP/Market Development

Newly hired employees who are added as participants to the Plan during the year
may receive prorated incentive awards as recommended by the CEO and approved by
the Committee.

Plan Performance Measures and Weights

Performance measures are established before the end of the first quarter of the
Plan period.

Performance measures for all of the above employees will consist entirely of
Company Financial Performance based on Net Income (which may be adjusted for
certain circumstances by the Compensation Committee). Please refer to Matrix A.

Award Schedule

At the beginning of the Plan year, a performance/payout schedule will be
developed that specifies threshold, target, and maximum Company financial
performance levels and the corresponding percentage of the target award that
would be earned for each performance level.



--------------------------------------------------------------------------------

Exhibit 10.25

 

 

Target Incentive Awards

Target incentive awards are expressed as a percentage of base salary and vary by
position level and accountabilities.

Payment of Awards

A participant’s payout is calculated as follows:

 

  •  

Confirm target opportunity as % of base salary

 

  •  

Assess level of Company financial performance versus target performance

 

  •  

Determine payout as a percent of target for Company financial results

Termination

Retirement or Disability — In the event of termination of employment through
retirement or as a result of total disability as defined in Fisher Broadcasting
benefit plans, the award will be prorated for the number of months of the year
completed prior to termination. The award is contingent upon actual performance
against goals during the months served. The award will be paid out at the normal
payout date or earlier, at the discretion of the Committee.

Death — If the participant dies, any unpaid awards will be paid to his or her
estate in one lump sum. The amount of the award will be prorated for the number
of months of the year completed prior to the participant’s death. The award is
contingent upon actual performance against goals during the months served. The
award will be paid out at the normal payout date or earlier, at the discretion
of the Committee.

Termination for Reasons Other Than Retirement, Disability or Death — In the
event of termination of employment for any other reason, the participant will
not be entitled to any incentive compensation for the Plan period subsequent to
termination, unless otherwise approved by the Committee.

Amendment or Termination of the Plan — The Committee may terminate, amend or
modify this Plan at any time.

Other Considerations

Right of Assignment — No right or interest in the Plan is assignable or
transferable, or subject to any lien, directly, by operation of law, or
otherwise, including levy, garnishment, attachment, pledge, or bankruptcy.

Right of Employment — Participation under this Plan does not guarantee any right
to continued employment; management reserves the right to dismiss participants.
Participation in any one Plan period does not guarantee the participant the
right to participation in any subsequent Plan period.

Withholding for Taxes — Fisher Broadcasting has the right to deduct from all
awards under this Plan any taxes required by law to be withheld with respect to
such payments.



--------------------------------------------------------------------------------

Exhibit 10.25

 

 

Matrix A

 

Corporate Performance

(Net Income)

as % of target

  

Payout as % target

110%

   200%

109%

   180%

108%

   160%

107%

   150%

106%

   140%

105%

   130%

104%

   120%

103%

   115%

102%

   110%

101%

   105%

100%

   100%

99%

   93%

98%

   75%

97%

   67%

96%

   57%

<96%

   0%